The court,
in their charge to the jury agreed with the principles laid down by the plaintiff's counsel in the argument.* Verdict for the plaintiff.

In the case of Polks’s Lessee vs. Robinson and Cochrel, in the Circuit-Court of the United States, at Nashville, June Term, 1809, Todd, associate Judge, seemed to be of opinion that the oldest grant would prevail in a court of law, and in that case, the only question with the Jury, was as to boundary. In the case of Vincent’s Lessee vs. Conrad, Overton Judge, was of opinion, that an entry or any other equitable matter, could not be given in evidence against a grant. Nothing but boundary could come in question ; the oldest grant holding the land in a court of law. The practice in the State is, however, otherwise.